On July 26, 1922, Ernest H. Haynes, an employee of the United States department of agriculture, was killed by coming in contact with a wire forming a part of the distribution system of the municipal electric light plant owned and operated by the village (now city) of Harbor Springs. The administratrix of his estate instituted an action to recover damages for the death, which resulted in a judgment against said village in the sum of $25,133.95.
Pursuant to the provisions of 3 Comp. Laws 1929, 14690 (Stat. Ann. § 27.1654), the assessing officer of the village caused the amount of the judgment, interest thereon, and costs to be spread upon the tax roll, designating said assessment as the "Haynes Judgment." At that time plaintiff was the owner of certain real property located in the village and was required to pay that portion of the assessment levied against such property in the sum of $312.
Subsequently, pursuant to authority granted by the congress of the United States, the village presented a claim to the United States court of claims, on the theory that the United States was jointly liable for the death of Ernest H. Haynes, occurring as aforesaid. This action resulted in a finding by *Page 89 
the court of claims on October 20, 1930, that the United States, if suable, was liable as a joint tortfeasor with the village for the death.* Based upon this finding, an act of congress, approved by the president on June 14, 1935, directed the secretary of the treasury of the United States to pay to the village of Harbor Springs a sum of money equal to one-half of the judgment rendered, with interest, together with expenses incurred in defending the action and the prosecution of the claim before the court of claims. In compliance therewith, the secretary of the treasury paid the sum of $23,170.19 to the village, which fund is now held by the treasurer thereof. Subsequent thereto, and after certain deductions, plaintiff presented to the council of said city a claim for the amount paid by him as taxes toward satisfaction of the Haynes judgment, which claim was approved by the local legislative body on August 2, 1937. A voucher and warrant was presented to the mayor for signature, which he refused to sign.
Plaintiff then instituted this proceeding to obtain a writ of mandamus ordering the mayor to execute the mentioned documents. The trial court issued an order to show cause and upon hearing thereof entered a judgment authorizing the issuance of a writ. This appeal is taken from the order so entered.
Plaintiff seeks to compel the city of Harbor Springs to reimburse him, out of a fund paid to said city by the United States as its contribution toward the Haynes judgment, an amount collected from him as taxes at the time the judgment was satisfied. The fund contributed by the United States was paid to the city of Harbor Springs and became the property of said city and plaintiff has no right, title or interest *Page 90 
therein. In the absence of constitutional authority, which does not exist in this jurisdiction, a municipal corporation has no power to donate its real or personal property for private purposes. 43 C. J. p. 1345, § 2104. This proposition is obviously controlling in the instant case, for to reimburse plaintiff and others similarly situated would constitute an unauthorized gift by the municipality to them of public funds for private purposes.
Plaintiff argues that when congress authorized payment by the United States to the city of Harbor Springs of the fund in question, he and other taxpayers who contributed to the satisfaction of the judgment became beneficiaries of the fund. The congressional enactment provides in part, "that the secretary of the treasury is hereby authorized and directed to pay to the village of Harbor Springs, Michigan," et cetera. It also provides that "such payment shall be in full satisfaction of all claims of the village of Harbor Springs against the United States on account of the death of Ernest H. Haynes." We find nothing in the language used that would create a trust in favor of plaintiff as a beneficiary thereof. The payment was authorized to be made to the village; obviously upon transfer of the fund the village became the owner thereof.
Inasmuch as plaintiff has no interest in the fund in question, and because the municipality has power only to use public funds for public purposes, it follows that the writ of mandamus should not have been authorized.
Judgment should be reversed. No costs are allowed as a public question is involved.
BUTZEL, C.J., and NORTH, and McALLISTER, JJ., concurred with CHANDLER, J.
* Village of Harbor Springs, Michigan, v. United States, 72 Ct. Cls. 32. — REPORTER. *Page 91